BISHOP, J.
In our opinion, the motion for rehearing filed herein shows no sufficient reason why defendant in error should not have been allowed to allege and prove that the Houston Electric Company was negligent, under the facts alleged in her petition, in not furnishing some person whose duty it was to see that no obstruction was placed in the aisle of the car at the time it was stopped to permit her to alight therefrom. Nor is any reason shown why the trial court should not have submitted to the jury the issue as to whether the Houston Electric Company was negligent in not seeing that the aisle was clear of obstructions at the time it stopped its car, for the purpose of allowing her to use the aisle as a place to walk in her effort to leave the car.
The motion should be overruled.